Citation Nr: 1446686	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  09-35 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

1.  Entitlement to an initial rating higher than 10 percent for nerve entrapment due to right hernia repair.  

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance or on being housebound.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel
INTRODUCTION

The Veteran served on active duty from February 1969 to January 1970.  He had additional service in the Army National Guard.  

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, the Veteran was afforded a videoconference hearing before the undersigned Veterans' Law Judge.  Unfortunately, a written transcript of the proceeding could not be produced.  In August 2014, the Veteran was informed of the above and was offered the opportunity to present for another hearing.  He expressed in September 2014 that he wanted to appear at a Travel Board hearing before a Veterans Law Judge at the local RO.  On remand, the AOJ should schedule the Veteran for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

In accordance with the appellant's request, schedule him for a Travel Board hearing in accordance with applicable procedures for the issues on appeal.  The AOJ must notify the Veteran and his representative of the date and time thereof.  If the appellant wishes to withdraw his request for the hearing, that should be done by written document submitted to the AOJ.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



